Citation Nr: 1104901	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for a psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from February 1965 to January 
1967 and from January 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The evidence of record includes current diagnoses of depression 
and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the veteran's description of the claim, reported symptoms, and 
the other information of record).  As noted above, the Board has 
recharacterized the Veteran's claim as that of a psychiatric 
disorder, to include PTSD.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A 
transcript of this proceeding has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Based upon its review of his claims folder, the Board finds that 
there is a further duty to assist the Veteran with his claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to an increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  
A VA examination was obtained in association with the Veteran's 
increased rating claim on April 2008.  38 C.F.R. § 3.159I (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 
(2007).  

During the examination, the Veteran provided that he was not 
doing particularly well and getting more depressed every day.  He 
denied having nightmares but indicated that he had nightly dreams 
of getting away from somebody or something.  He did not expound 
on these dreams.  The Veteran indicated getting about seven hours 
of sleep a night and denied intrusive thoughts about his military 
experiences.  He had exaggerated startle response and social 
isolation.  On examination, the Veteran was casually groomed and 
fully cooperative.  He made no eye contact and displayed 
considerable dysphoria.  His speech was within normal limits; his 
mood depressed; and his affect appropriate to content.  The 
Veteran's thought processes and associations were logical and 
tight and there was no loosening of associations or confusion.  
His memory was grossly intact.  There were no hallucinations or 
delusions noted.  The Veteran's insight and judgment were 
adequate and he denied suicidal or homicidal ideation.  The 
examiner noted that the Veteran's PTSD symptoms appeared mild and 
he did not anticipate a marked change in the Veteran's 
functioning within the next year.  The Veteran was diagnosed with 
chronic PTSD and assessed and GAF score of 55.  The examiner also 
provided that the Veteran met the criteria for diagnoses of 
depression and alcohol abuse versus dependence.  However, the 
examiner limited his assessment of the GAF score solely on his 
PTSD symptoms.  In light of Clemons, the matter must be remanded 
to allow the examiner to provide a medical opinion as to the 
severity of the Veteran's psychiatric disorder, to include PTSD 
and depression.  

Additionally, the Veteran testified during his Board hearing that 
his PTSD symptoms had become worse since his last VA examination 
in April 2008.  The Veteran's representative also provided that 
the Veteran has previously been given GAF scores that were in the 
70s but that the April 2008 examiner had assessed a 55 and this 
score was likely to be lower still given the increased severity 
of the Veteran's symptoms.  Specifically, the Veteran was 
assessed with a GAF score of 73 in September 2006 and of 75 in 
September 2007.  In February 2008 and June 2008, the Veteran's 
GAF score had dropped to 60 and a score of 55 was assessed during 
his April 2008 VA examination.  The Veteran also indicated that 
his answers to the questions asked during the April 2008 
examination may not have been completely accurate as it was 
difficult for him to open up to the examiner.  As such, VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent and severity of his psychiatric 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, during his March 2010 Board hearing, the Veteran 
testified that he continued to receive VA treatment for his 
service-connected PTSD at the VA Outpatient Treatment Clinic in 
Fort Smith, Arkansas.  The last VA medical records associated 
with the claims file are dated in June 2009.  On remand, the RO 
should obtain updated VA medical records from the VA Outpatient 
Treatment Clinic in Medical Center in Fort Smith, Arkansas.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain updated VA treatment records from 
the VA Outpatient Treatment Center in Fort 
Smith, Arkansas from June 2009 to the 
present.  

2.	After the above-mentioned development has 
been completed to the extent possible, the 
Veteran should again be afforded a VA 
psychiatric examination to evaluate the 
nature and severity of his service-
connected psychiatric disorder.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

Based on the medical findings and a review 
of the claims file, the examiner should 
address the level of social and 
occupational impairment attributable to 
the Veteran's psychiatric disorder.  The 
examiner must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the Veteran's 
service-connected psychiatric disorder.  
If it is not possible to differentiate 
between impairment resulting from his 
psychiatric disorder and impairment 
resulting from any other nonservice-
connected disorder, the examiner should 
state this in the report.  The examiner 
should assign a numerical code under the 
GAF scale provided in the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition, and specifically indicate 
whether the GAF designation incorporates 
impairment caused by any non-service-
connected psychiatric disorder.  

In addition to assessing the Veteran's 
current psychiatric status and 
symptomatology, the VA examiner should 
conduct a thorough review of the medical 
evidence of record and, to the extent 
possible, provide a medical opinion as to 
the evolving nature and severity of the 
Veteran's psychiatric disorder.  
Specifically, the examiner should 
formulate a medical opinion as to whether 
the Veteran's current symptomatology has 
increased in severity since the April 2008 
VA examination.  The examiner should also 
opine as to the Veteran's ability to 
obtain gainful employment due to his 
psychiatric disorder.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report and clearly 
indicate what records were reviewed in 
reaching such opinions.  If the examiner 
is unable to provide the requested 
information or opinions with any degree of 
medical certainty, the examiner should 
clearly indicate that.

3.	Thereafter, the RO should review all the 
evidence received since the June 2009 
statement of the case and readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


